Mr. Justice Gabbert
delivered the opinion of the court:
Plaintiff in error brought suit against the Colorado & Southern Railroad Company, and the Denver, Boulder & Western Railroad Company,'to recover damages for personal injuries and destruction of her property, caused by the alleged negligence of the defendants. At the conclusion of the testimony on the part of plaintiff, the defendants moved for a non-suit, which was sustained, and the action dismissed.
The damages for which plaintiff seeks to recover, were caused by the same explosion of powder in the circumstances fully narrated in Willson v. Colorado & Southern Railway Company, 57 Colo. 303, 142 Pac. 174; in which case the trial court sustained motions for non-*300suit. That judgment was reversed and the cause remanded for a new trial, for the reasonjthat from the testimony the case should have been submitted to the jury. The case at bar is ruled by the "Willson case, and for the reasons therein stated, it was error to grant the motions for non-suit and dismiss the action.
The judgment of the District Court is reversed and the cause remanded for a new trial.

Judgment reversed.

Mr. Chief Justice Musser and Mr. Justice Hill concur.